Citation Nr: 0716920	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
obstructive pulmonary disease with asbestosis.

2.  Entitlement to a rating in excess of 10 percent for 
actinic keratosis of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1964 to November 
1964 and from June 1966 to June 1993.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied a rating in excess of 30 
percent for obstructive pulmonary disease with asbestosis and 
denied a compensable evaluation for actinic keratosis of the 
scalp.

During the pendency of the appeal, a December 2005 rating 
decision granted an increased rating of 10 percent for 
actinic keratosis, effective August 29, 2003.  However, as 
that grant does not represent a total grant of benefits 
sought on appeal, this claim for increase remains before the 
Board.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that the 
veteran's obstructive pulmonary disease is currently 
manifested by a forced vital capacity (FVC) of 82 percent 
predicted.

2.  The competent medical evidence demonstrates that the 
veteran's actinic keratosis is confined to the scalp and 
covers less than 20 percent of the entire body, or less than 
20 percent of the exposed areas affected, and required no 
more than intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12-month 
period.




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for obstructive pulmonary disease with asbestosis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.383, 4.1, 4.2, 
4.7, 4.10, 4.97, Diagnostic Code 6833 (2006).

2.  The schedular criteria for an evaluation in excess of 10 
percent for actinic keratosis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, Diagnostic Code 7806 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2003 and May 
2005; rating decisions in January 2004 and December 2005; and 
a statement of the case in January 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the December 2005 supplemental statement of 
the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has obtained a 
medical examination in relation to the claim for an increased 
rating for obstructive pulmonary disease with asbestosis.  
With respect to the claim for an increased rating for actinic 
keratosis, the Board finds that there is sufficient evidence 
of record to decide the claim and that a VA examination is 
not necessary.  38 C.F.R. § 3.159.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects the ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Obstructive Pulmonary Disease with Asbestosis

The veteran's pulmonary disease has been rated under 
Diagnostic Code 6833.  Under this diagnostic code, a 10 
percent rating is warranted when the Forced Vital Capacity 
(FVC) is 75 to 80 percent predicted, or; Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) of 66 to 80 percent predicted.  A 30 percent 
rating is warranted for FVC of 65 to 74 percent predicted, 
or; DLCO (SB) of 56-65 percent predicted.  A 60 percent 
rating is warranted for a FVC of 50 to 64 percent predicted, 
or; DLCO (SB) of 40 to 55 percent predicted, or; maximum 
exercise capacity of 15 to 20 ml/kg/min oxygen consumption 
with cardiorespiratory limitation.  A 100 percent rating is 
warranted for FVC less than 50 percent predicted, or; DLCO 
(SB) less than 40-percent predicted, or; maximum exercise 
capacity less than 15 ml/kg/min oxygen consumption with 
cardiorespiratory limitation, or cor pulmonale or pulmonary 
hypertension, or; requires outpatient oxygen therapy.  
38 C.F.R. § 4.118, Diagnostic Code 6833 (2006).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
obstructive pulmonary disease with asbestosis.

A VA medical record dated December 2002 shows that the 
veteran presented to triage with congestion and felt like he 
had bronchitis that resolved.  The report states that the 
veteran was counseled on the harms of smoking to include 
cancer, COPD (chronic obstructive pulmonary disease), CAD 
(coronary artery disease), and stroke.  Examination of the 
chest and lungs showed that respirations were even with 
unlabored breathing.  A Z-pak was prescribed and Felodipine 
was increased.  In November 2003, he complained of a slight 
burning sensation to the center of his chest, intermittent 
episodes of SOB (shortness of breath), and had a productive 
cough with white sputum.

In September 2003, the veteran underwent a VA respiratory 
examination.  The examiner made note of the veteran's heavy 
smoking habit which had begun at one pack per day in service 
to one-half pack per day in recent months.  He was enrolled 
in smoking cessation classes.  He had a chronic productive 
cough and at one point during the examination coughed for ten 
minutes.  The veteran reported that he was dyspenic walking 
across the parking lot to the examiner's office.  He also 
became dyspenic when lying on the examination table for five 
minutes and needed to sit up to catch his breath.  He stated 
that he had never been diagnosed as having asthma, and had 
not had recent asthma attacks or exacerbations of COPD 
requiring treatment other than two puffs from an inhaler, 
three times a day.  The examiner stated that he did not use 
home nebulizer therapy or CPAP (continuous positive airway 
pressure).  In addition, he was not taking oral medication 
for asthma or COPD.  The examiner reported that he was no 
longer incapacitated from his COPD, except when performing 
duties that required prolonged physical exertion.

In October 2003, a chest x-ray revealed changes of COPD with 
apical pleural thickening.  Linear scarring was noted in the 
lung bases bilaterally.  Pulmonary function studies done in 
October 2003 revealed mild obstructive airflow disease with 
minimal impairment of DLCO.  The examiner diagnosed his 
condition as COPD with bronchitis and emphysema, secondary to 
cigarette smoking and stated that the condition was not 
greatly disabling by recent PFT's (pulmonary function tests) 
that revealed mild obstructive airflow disease and minimal 
impairment of DLCO.  The examiner opined that the veteran's 
COPD and pulmonary impairment "are as likely as not due to 
cigarette abuse and asbestosis, and is in equal 
proportions."  October 2003 FVC tests revealed a FVC of 80 
percent predicted pre-drug, and a FVC of 84 percent predicted 
post-drug.

In this regard, the Board notes that in the March 2004 
Statement of the Claim and April 2007 informal hearing brief, 
the veteran claims that the October 2003 pulmonary function 
test was inaccurate because he used an inhaler several times 
before the test.  However, in the October 2003 VA examination 
report, the examiner noted that veteran's condition required 
the use of an inhaler three times a day.  The examination 
report reveals that all subjective and objective findings 
necessary for evaluation of the veteran's disability were 
observed and recorded, and thus the examination appears 
adequate and complete.
A private medical record dated March 2004, shows that the 
veteran presented for treatment with complaints of a burning 
chest.  His condition was diagnosed as bronchitis and COPD 
and medication was prescribed.  In August 2005, the veteran 
was admitted to a private hospital after failing to improve 
on outpatient medicines for progressive pulmonary 
difficulties including cough, shortness of breath, rhonchi, 
and bronchospasms.  Upon admission, he was given antibiotics, 
steroids, and other symptomatic medications.  A chest x-ray 
showed COPD with exacerbation.  Pulmonary testing revealed a 
FVC of 82 percent predicted pre-medication with a FVC of 92 
percent predicted post-medication.  Four days after 
admission, records show he reached MMI (maximum medical 
improvement) and was discharged following pulmonary 
functioning studies.  His condition was assessed as 
bronchitis probable bronchopneumonia, and alcohol and 
nicotine dependency.

The Board finds that a rating in excess of 30 percent for 
obstructive pulmonary disease, with asbestosis is not 
warranted.  The competent medical evidence shows that the 
veteran's functional capacity volume actually improved from 
October 2003 to March 2004.  FVC testing done in October 
2003, in accordance with the September 2003 VA respiratory 
examination, revealed a FVC of 80 percent predicted pre-drug 
and an FVC of 84 percent predicted post-drug.  However, the 
most recent FVC tests of record performed in March 2004 show 
a FVC of 82 percent predicted pre-medication.  The competent 
medical evidence does not show an FVC of 50 to 64 percent 
predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  DLCO 
impairment is shown to be minimal.  Accordingly, an 
evaluation in excess of 30 percent is not warranted.

The Board recognizes the veteran's contention as to the 
severity of the obstructive pulmonary disease.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  As a 
layperson, however, the veteran is not competent to provide 
an opinion requiring medical knowledge, such as whether the 
current symptoms satisfy diagnostic criteria.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  As a result, the 
veteran's own assertions do not constitute competent medical 
evidence in support of an increased rating for obstructive 
pulmonary disease.

Actinic Keratosis of the Scalp

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 10 percent for 
actinic keratosis.

The veteran's actinic keratosis has been rated under 
Diagnostic Code 7806.  Under this diagnostic code, a 10 
percent rating will be assigned where at least 5 percent, but 
less than 20 percent of the entire body or at least 5 
percent, but less than 20 percent of exposed areas are 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs were 
required for a total duration of less than six weeks during 
the past 12-month period.  A 30 percent rating is for 
application where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or; where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating is warranted where more 
than 40 percent of the entire body or more than 40 percent of 
the exposed areas are affected; or where there is constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).

An April 2004 VA treatment record shows complaints of actinic 
keratosis and warty lesions of the scalp.  The veteran's 
condition was diagnosed as actinic keratosis, folliculitis.  
He was prescribed Chlorhexidine and Sarna for lesions of the 
scalp, and Atarax for pruritis.  Actinic keratoses were 
treated with cryosurgery.  In October 2004, the veteran 
reported that he was much better.  Upon examination, he had a 
few new lesions on his scalp, but folliculitis was minimal.  
There was a hyperkeratotic lesion with erythematous base on 
the scalp, but no evidence of skin cancer.  There were also 
several small perifollicular infected and excoriated lesions 
in the scalp.  The physician's impression was actinic 
keratosis, folliculitis.  In June 2005, there were small 
perifollicular infected lesions on the occipital area.  He 
was advised to continue the use of prescribed medication and 
told to use medicated dandruff shampoos.  In October 2005, 
the veteran reported that his condition had improved, but 
folliculitis in the scalp waxed and waned and was made worse 
with heat and perspiration.  He received treatment of mild 
folliculitis of the scalp and was told to continue the use of 
topical medications and shampoos.

The veteran received private consultation of his condition in 
March 2005.  He told his physician that his condition had 
been treated with "anti-itch creams," a scrub, and some 
oral antibiotics without improvement.  He reported that he 
had never been treated with topical steroids, but that he 
shampooed daily.  Upon examination, there was erythema and 
scaling in the hair bearing scalp, parietal, occipital.  
There was also some scaling on the forehead.  His face was 
otherwise clear and there was a one centimeter translucent 
pink crusted plaque on the right posterior shoulder.  His 
condition was assessed as seborrheic dermatitis.  He was 
prescribed a scalp solution and told to rotate the use of 
dandruff shampoos.

The Board finds that a rating in excess of 10 percent for 
actinic keratoses is not warranted.  The competent medical 
evidence demonstrates that the veteran's skin condition is 
confined to the scalp and covers at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas affected.  During 
the past 12 months, the condition did not require systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of six weeks or more over the past 
12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 
(2006).  In addition, according to the most recent VA medical 
report of record dated October 2005, the veteran reported 
that his condition had improved and was diagnosed as mild 
folliculitis of the scalp.

The Board recognizes the veteran's own contention as to the 
severity of the actinic keratosis.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  See Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  As a layperson, however, 
the veteran is not competent to provide an opinion requiring 
medical knowledge, such as whether the current symptoms 
satisfy diagnostic criteria.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  As a result, the veteran's own 
assertions do not constitute competent medical evidence in 
support of an increased rating for actinic keratosis.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim and a rating in 
excess of 10 percent for actinic keratosis is denied.


ORDER

A rating in excess of 30 percent for obstructive pulmonary 
disease, with asbestosis, is denied.

A rating in excess of 10 percent for actinic keratosis of the 
scalp is denied.



____________________________________________
	Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


